DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statements filed on 10/01/2021, 11/09/2021 and 08/04/2022 have been considered.


Claim Interpretation
         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. satellite-based optical transmitter element…on lines 4,5.
b. aerial vehicle based optical transmitter…. On lines 6,7.


For claim 10,
a. gimble steering member that … on lines 3,4.

For claim 11,
a.  a. gimble steering member that … on lines 3,4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. HAP node 320 with optical transmitter and receiver 355; see figure 3. 
b. Gimble steering member 210, see figure 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, applicant claims, “satellite-based optical transmitter element… and satellite-based optical receiver element…”; but fails to disclose the corresponding structure and thus making the vague and indefinite. Appropriate correction is required to make the claim clearer.

Examiner’s note: Claims 2-5, 7-11,13-17,19-22 are also rejected under 35 USC 112b for being dependent upon the rejected independent claim.

Claim 15 recites the limitation " the toroidal mesh of satellites " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,5,8,10,11 and 13 are rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached).


Regarding claim 1, Farserotu discloses an apparatus for providing communication between ground-based User Equipment (UE) and at least one core network,  ;(communication system for providing communication between the plurality of satellites, HAPs (aerial vehicle) and core network on the ground and user devices, see figure 1 as reproduced below); comprising: a plurality of low earth orbit satellites each comprising for providing at least one optical communication link ;(plurality of LEO satellites for providing optical communication links using both inter satellite links and Optical SAT – HAP links, see page 329, section Advantages of the proposed hybrid system and figure 1 as reproduced below) and at least one aerial vehicle comprising at least one aerial vehicle based optical transmitter element and at least one aerial vehicle based optical receiver element for providing at least one optical communication link ;(plurality of HAPs (aerial vehicle) providing optical HAP-HAP link using optical transmitter and optical receiver; see figure 1 as reproduced below and figure 3) and at least one directional antenna for providing a wireless communication link to a ground-based station and/or mobile UE; (HAP providing RF HAP link between the aerial HAP station and the ground HAP station and user equipment, see figure 1 as reproduced below).


    PNG
    media_image1.png
    509
    865
    media_image1.png
    Greyscale



However, Farserotu does not explicitly disclose at least one satellite-based optical transmitter element and at least one satellite-based optical receiver element.

In a related field of endeavor, Welle discloses at least one satellite-based optical transmitter element and at least one satellite-based optical receiver element;(satellite with transmit laser output and receiver, see page 16).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical transmitter and optical receiver of Welle with Farserotu to provide optical communication by the satellite and the motivation is to provide increased data transmission/reception capacity.
 
Regarding claim 2, Farserotu discloses the apparatus as claimed in claim 1, further comprising: the plurality of low earth orbit satellites each comprise at least one satellite-based optical transceiver element comprising ;(plurality of LEO satellites for providing optical communication links using both inter satellite links and Optical SAT – HAP links, see page 329, section Advantages of the proposed hybrid system and figure 1 as reproduced above).

However, Farserotu does not explicitly disclose the at least one satellite-based optical transmitter element and the at least one satellite-based optical receiver element.

In a related field of endeavor, Welle discloses the at least one satellite-based optical transmitter element and the at least one satellite-based optical receiver element; ;(satellite with transmit laser output and receiver, see page 16). (Motivation same as claim 1).

Regarding claim 3, Farserotu discloses the apparatus as claimed in claim 1, further comprising: the at least one aerial vehicle comprises at least one aerial vehicle based optical transceiver element comprising the at least one aerial vehicle based optical transmitter element and the at least one aerial vehicle based optical receiver element; plurality of HAPs (aerial vehicle) providing optical HAP-HAP link using optical transmitter and optical receiver; see figure 1 as reproduced above and figure 3).

Regarding claim 5, Farserotu discloses the apparatus as claimed in claim 1, further comprising: each aerial vehicle comprises at least one aerial vehicle based optical terminal that each comprise the at least one aerial vehicle based optical transmitter element and the at least one aerial vehicle based optical receiver element; plurality of HAPs (aerial vehicle) providing optical HAP-HAP link using optical transmitter and optical receiver; see figure 1 as reproduced above and figure 3).

Regarding claim 8, Farserotu discloses the apparatus as claimed in claim 1, further comprising: each low earth orbit satellite comprises at least one satellite-based optical terminal that each comprise ;(plurality of LEO satellites for providing optical communication links using both inter satellite links and Optical SAT – HAP links, see page 329, section Advantages of the proposed hybrid system and figure 1 as reproduced above).

However, Farserotu does not explicitly disclose the at least one satellite-based optical transmitter element and the at least one satellite- based optical receiver element or at least one satellite-based optical transceiver element.



Ina related field of endeavor, Welle discloses the at least one satellite-based optical transmitter element and the at least one satellite- based optical receiver element ;(satellite with transmit laser output and receiver, see page 16); or at least one satellite-based optical transceiver element. (Only one of the claim limitation is required to be considered by the Examiner). (Motivation same as claim 1).

 Regarding claim 10, Farserotu disclose the apparatus as claimed in any preceding claim 1, further comprising: at least one aerial vehicle comprises an aerial vehicle ;(plurality of LEO satellites for providing optical communication links using both inter satellite links and Optical SAT – HAP links, see page 329 and figure 1 as reproduced above).

However, Farserotu does not explicitly disclose based gimble steering member that connects the at least one aerial vehicle based optical transmitter and the at least one aerial vehicle based optical receiver to the aerial vehicle.

In a related field of endeavor, Welle discloses based gimble steering member that connects the at least one aerial vehicle based optical transmitter and the at least one aerial vehicle based optical receiver to the aerial vehicle;(gimbal connecting the transmit part and the receive part of the satellite, see page 16).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the gimbal member of Welle with Farserotu to connection transmit and the receive section and the motivation is to provide coupling between the transmit and the laser beams.

Regarding claim 11, Farserotu does not explicitly disclose the apparatus as claimed in any preceding claim 1, further comprising: at least one low earth orbit satellite comprises a satellite-based gimble steering member that connects the at least one satellite-based optical transmitter and the at least one satellite-based optical receiver to the low earth orbit satellite.

In a related field of endeavor, Welle discloses the apparatus as claimed in any preceding claim 1, further comprising: at least one low earth orbit satellite comprises a satellite-based gimble steering member that connects the at least one satellite-based optical transmitter and the at least one satellite-based optical receiver to the low earth orbit satellite ;(LEO satellite with gimbal connecting the transmit part and the receive part of the satellite, see page 16).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the gimbal member of Welle with Farserotu to connection transmit and the receive section and the motivation is to provide coupling between the transmit and the laser beams.

Regarding claim 13, Farserotu discloses the apparatus as claimed in any preceding claim 1, further comprising: each optical communication link comprises a Wavelength Division Multiplexed (WDM) point-to-point bi-directional free space optical link; (optical links are proposed using Dense Wavelength Division Multiplex (DWDM) technology in free space, see page 328, section 2. System concept and figure 1 as reproduced above). 

Claims 4,7 and 9 are rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached) and further in view of Obara et al; (US 6426721)

Regarding claim 4, Farserotu discloses the apparatus as claimed in claim 1, further comprising: each aerial vehicle comprises ;(plurality of HAPs (aerial vehicle) providing optical HAP-HAP link, see figure 1 as reproduced above).

However, the combination of Farserotu and Welle does not explicitly disclose at least one optical phased array.

In a related field of endeavor, Obara discloses at least one optical phased array; (optical control phased array antenna mounted on the aerial vehicle, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical phase array of Obara with Farserotu and Welle to provide beam control of the communication signal and the motivation is to provide improved reliability of the beam flexibility with the optical phase array mounted on the aerial vehicle.

Regarding claim 7, Farserotu discloses the apparatus as claimed in claim 5, further comprising: the at least one aerial vehicle based optical terminal comprises at least one aerial vehicle based ;(plurality of HAPs (aerial vehicle) providing optical HAP-HAP link using optical transmitter and optical receiver; see figure 1 as reproduced above and figure 3)

However, the combination of Farserotu and Welle does not explicitly disclose optical phased array.

In a related field of endeavor, Obara discloses optical phased array; (optical control phased array antenna mounted on the aerial vehicle, see figure 1). (Motivation same as claim 4).

Regarding claim 9, the combination of Farserotu and Welle does not explicitly disclose the apparatus as clamed in claim 7, further comprising: the at least one satellite-based optical terminal comprises at least one optical phased array.

In a related field of endeavor, Obara discloses the apparatus as clamed in claim 7, further comprising: the at least one satellite-based optical terminal comprises at least one optical phased array; (optical control phased array antenna mounted on the satellite, see figure 1). (Motivation same as claim 4).

Claims 14,15 and 20 are rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached) and further in view of Haziza et al; (US 2017/0155443). 

Regarding claim 14, the combination of Farserotu and Welle does not explicitly disclose the apparatus as claimed claim 1, wherein: the plurality of low earth orbit satellites comprises a dynamic toroidal mesh of satellites.

In a related field of endeavor, Haziza discloses the apparatus as claimed claim 1, wherein: the plurality of low earth orbit satellites comprises a dynamic toroidal mesh of satellites ;(plurality of LEO satellites 300 over global mesh network, see figure 1B).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of satellite links of Haziza with Farserotu and Welle to provide global connectivity between the plurality of Satellites and the motivation is to provide global communication system.

Regarding claim 15, the combination of Farserotu and Welle does not explicitly disclose the apparatus as claimed in claim 13, further comprising: the toroidal mesh of satellites comprises at least four inter-satellite links.

In a related field of endeavor, Haziza discloses the apparatus as claimed in claim 13, further comprising: the toroidal mesh of satellites comprises at least four inter-satellite links ;(plurality of LEO satellites 300 over global mesh network with plurality of inter satellite links; see figure 1B). (Motivation same as claim 14).

Regarding claim 20, the combination of Farserotu and Welle does not explicitly disclose the apparatus as claimed in claim 1, further comprising: at least one aerial vehicle is located near orbital plane crossing positions for adjacent satellite orbit planes.

In a related field of endeavor, Haziza discloses the apparatus as claimed in claim 1, further comprising: at least one aerial vehicle is located near orbital plane crossing positions for adjacent satellite orbit planes ;(plurality LEO satellites 300 over an orbit and plurality of aerial vehicles 200 located close to the orbital planes, see figure 1B).



Claim 16 is rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached) and further in view of Abbas et al; (The Role of High-Altitude Platforms (HAPs) in the Global Wireless Connectivity – 2011 attached).

Regarding claim 16, the combination of Farserotu and Welle does not explicitly disclose the apparatus as claimed claim 1, further comprising: the at least one aerial vehicle comprises a pseudo static reconfigurable honeycomb mesh network of a plurality of High Altitude Platforms (HAPs).

In a related field of endeavor, Abbas discloses the apparatus as claimed claim 1, further comprising: the at least one aerial vehicle comprises a pseudo static reconfigurable honeycomb mesh network of a plurality of High Altitude Platforms (HAPs); (plurality of aerial vehicles interconnected with each other in the HAP layer and other satellites and ground stations; see figure 7).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of HAP links of Abbas with Farserotu and Welle to provide global connectivity between the Satellites, HAPs and ground stations and the motivation is to provide global wireless connectivity.
 Claim 17 is rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached) and further in view of Haziza et al; (US 2017/0155443) and further in view of Abbas et al; (The Role of High-Altitude Platforms (HAPs) in the Global Wireless Connectivity – 2011 attached).
 
Regarding claim 17, the combination of Farserotu, Welle and Haziza does not explicitly disclose the apparatus as claimed in claim 15, further comprising: the plurality of HAPs includes at least one hub HAP and a plurality of non-hub HAPs; and each hub HAP is arranged for collecting and routing data from the plurality of non-hub HAPs.

In a related field of endeavor, Abbas discloses the apparatus as claimed in claim 15, further comprising: the plurality of HAPs includes at least one hub HAP and a plurality of non-hub HAPs; (plurality of aerial vehicles interconnected with each other in the HAP layer  and each hub HAP is arranged for collecting and routing data from the plurality of non-hub HAPs; (the HAPs master control station possesses functionalities of control and management to perform resource allocation and traffic management activities inside a single platform coverage area, see page 7, column 1 and paragraph 1 and figure 7).
 


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the HAPs master control station of Abbas with Farserotu, Welle and Haziza to perform resource allocation and traffic management inside the network coverage area and the motivation is to provide efficient resource allocation in the coverage area. 

Claim 19 is rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached) and further in view of Noerpel et al; (US 2017/0085411).

Regarding claim 19, the combination of Farserotu and Welle does not explicitly disclose   the apparatus as claimed in claim 1, further comprising: each aerial vehicle is arranged to communicate with a plurality of user equipment and/or at least one core network via a simple star topology.

In a related field of endeavor, Noerpel discloses the apparatus as claimed in claim 1, further comprising: each aerial vehicle is arranged to communicate with a plurality of user equipment and/or at least one core network via a simple star topology ;(HAPS, GEO/LEO satellites 102 operate within a star or hub-and-spoke network that routes communication data from the gateway station 110 and/or the user terminals 108 to the platform 102, see paragraph 38 and figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the star topology of Noerpel with Farserotu and Welle to provide routing of the plurality of optical signals between the plurality of aerial platforms and the user equipments and motivation is to provide efficient routing of the optical signals.

Claims 21 and 22 are rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached) in view of Welle et al; (A CubeSat-Based Optical Communication Network for Low Earth Orbit -2017 attached), further in view of Noerpel et al; (US 2017/0085411) and further in view of Haziza et al; (US 2017/0155443). 

Regarding claim 21, the combination of Farserotu, Welle and Noerpel does not explicitly disclose the apparatus as claimed in claim 19, further comprising: each aerial vehicle is arranged to relay inter-plane Intersatellite Links (ISLs).

In a related field of endeavor, Haziza discloses the apparatus as claimed in claim 19, further comprising: each aerial vehicle is arranged to relay inter-plane Intersatellite Links (ISLs);(plurality of LEO satellites 300 over global mesh network with plurality of inter satellite links; see figure 1B). (Motivation same as claim 14).

Regarding claim 22, the combination of Farserotu, Welle and Noerpel does not explicitly disclose the apparatus as claimed in claim 20, further comprising: each aerial vehicle is arranged to relay inter-plane Intersatellite Links (ISLs) at high latitude.

In a related field of endeavor, Haziza discloses the apparatus as claimed in claim 20, further comprising: each aerial vehicle is arranged to relay inter-plane Intersatellite Links (ISLs) at high latitude ;(plurality of LEO satellites 300 over global mesh network with plurality of inter satellite links; see figure 1B). (Motivation same as claim 14).


Claim 23 is rejected under 35 USC 103 as being unpatentable over Farserotu et al; (Scalable, Hybrid Optical-RF Wireless Communication System for Broadband and Multimedia Service to Fixed and Mobile Users – 2003 attached), further in view of Abbas et al; (The Role of High-Altitude Platforms (HAPs) in the Global Wireless Connectivity – 2011 attached).
 
Regarding claim 23, Farserotu discloses a method for providing wireless communication between ground-based User Equipment (UE) and at least one core network, ;(communication system for providing communication between the plurality of satellites, HAPs (aerial vehicle) and core network on the ground and user devices, see figure 1 as reproduced below); comprising the steps of: providing a wireless communication link between at least one ground-based UE and a first aerial vehicle of a plurality of aerial vehicles ;(plurality of HAPs (aerial vehicle) providing RF link to the ground based user equipment (UE); see figure 1 as reproduced below and figure 3) providing an optical communication link between the first aerial vehicle and a first satellite of a plurality of satellites ;(plurality of LEO satellites for providing optical communication links using Optical SAT – HAP links, see page 329, section Advantages of the proposed hybrid system and figure 1 as reproduced below) providing at least a first inter-satellite optical communication link between the first satellite and a further satellite of the plurality of satellites ;(plurality of LEO satellites for providing optical communication links using inter satellite links; see figure 1 as reproduced below); providing a final wireless communication link from a final aerial vehicle that comprises the further aerial vehicle or a still further aerial vehicle of the plurality of aerial vehicles, to at least one UE or to a ground-based station in communication with a core network ;(plurality of HAPs (aerial vehicle) providing RF link to the ground based user equipment (UE); see figure 1 as reproduced below and figure 3).



    PNG
    media_image1.png
    509
    865
    media_image1.png
    Greyscale


However, Farserotu does not explicitly disclose providing a still further optical communication link between the further satellite and a further aerial vehicle of the plurality of aerial vehicles.

In a related field of endeavor, Abbas discloses providing a still further optical communication link between the further satellite and a further aerial vehicle of the plurality of aerial vehicles ;(plurality of satellites in LEO layer and providing communication between the plurality of LEO satellites and plurality of aerial vehicles in the HAP layer, see figure 7).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of satellite and HAP links of Abbas with Farserotu to provide global connectivity between the Satellites HAPs and ground stations and the motivation is to provide global wireless connectivity.

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kay et al; (US 2020/0119811) discloses data transmission, at a geostationary earth orbiting satellite, transmitting, by the geostationary earth orbiting satellite via multiple radio frequency (RF) spot beams, see figure 1.

b. Turner et al; (US 2019/0028197) discloses space based subsystem of a satellite, and methods for use therewith, for producing and transmitting an optical ISL beam to another satellite; see figure 1.

c. Krill et al; (US 2009/0028573) discloses communication system for wirelessly transceiving information between the satellites, aerial vehicles and ground station, see figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636